Case 7:21-cv-00314 Document 1-3 Filed on 08/20/21 in TXSD Page 1 of 7




             EXHIBIT C
Case 7:21-cv-00314 Document 1-3 Filed on 08/20/21 in TXSD Page 2 of 7




 Plaintiff’s Original Petition filed July 16, 2021
Case 7:21-cv-00314 Document 1-3 Filed on 08/20/21 in TXSD Page 3 of 7
Case 7:21-cv-00314 Document 1-3 Filed on 08/20/21 in TXSD Page 4 of 7
Case 7:21-cv-00314 Document 1-3 Filed on 08/20/21 in TXSD Page 5 of 7
Case 7:21-cv-00314 Document 1-3 Filed on 08/20/21 in TXSD Page 6 of 7
Case 7:21-cv-00314 Document 1-3 Filed on 08/20/21 in TXSD Page 7 of 7
